STEPHENS, Justice,
dissenting.
Respectfully, I dissent.
There are several reasons why I would rule in favor of appellee iii this matter. First, I believe that the type of disruption alleged by the Commonwealth is not within the ambit of impermissible conduct as defined by the Pickering-Connick-Rankin *926test. There are nothing more than general assertions in the Commonwealth’s brief. While deference to the Commonwealth is certainly due in making such a determination, I cannot in good conscience defer to the extent required here.
Even accepting the Commonwealth’s interpretation of the type of injury required to support the action taken, the evidence is simply not present. Concrete proof of the injury is not required, but more than mere speculation is necessary. Here, the Commonwealth seems to rely on the fact that the situation was volatile, which it certainly was, as a basis for proving that an injury had occurred. However, the volatile situation has nothing to do with the likelihood of an injury being caused to the relationship between the Transportation Cabinet and the Lexington Police Department. Second, the organizational injury alleged by the Commonwealth is not envisioned by the Pickering-Connicb-Rankin test. The injury alleged is not to the Transportation Cabinet’s “efficient operations,” but to its relationship (which is not explained any further) with the Lexington Metropolitan Police Department.1 Government employers can discipline their own employees for disrupting the operations of the organization for which they work, but not for disrupting the operations of other organizations or relationships between organizations. Rankin v. McPherson, 483 U.S. 378, 388, 107 S.Ct. 2891, 2899, 97 L.Ed.2d 315 (1987). Finally, I disagree with the balancing test as performed by the majority. For these reasons, I would affirm the Court of Appeals.
I agree with the majority opinion except with its analysis of whether the state has met its burden of showing that its interests outweighed appellee’s interest in free speech. The Commonwealth must show that appel-lee’s speech “impairs discipline by superiors or harmony among co-workers, has a detrimental impact on close working relationships for which personal loyalty and confidence are necessary, or impedes the performance of the speaker’s duties or interferes with the regular operation of the enterprise.” Rankin, 483 U.S. at 388, 107 S.Ct. at 2899, 97 L.Ed.2d 315. I believe that the Commonwealth has failed to make the necessary showing to sustain its burden.
I. INJURY
The essence of any inquiry into statements made by a government employee, once a determination has been reached that the remarks were of a matter of public concern, is whether the statements substantially interfered the functioning of the organization which employs the speaker. Id. In the absence of an injury to the government entity, the only reason to discipline such an employee is to chill his ability to engage in protected First Amendment activities. Id., 483 U.S. at 387, 107 S.Ct. at 2898, 97 L.Ed.2d 315 (employee who commented in regard to an attempt to assassinate President Reagan “If they go for him again, I hope they get him” was found to be protected by First Amendment because employee had a low level position and such speech was not inconsistent with her government mission).
Examining the factors enumerated in Rankin in light of the record in this matter, I believe it is clear that the evidence does not support the Commonwealth’s claims. We must determine whether appellee’s speech interfered with the regular operations of the Transportation Cabinet. Rankin, 483 U.S. at 388, 107 S.Ct. at 2899, 97 L.Ed.2d 315 (idiscussing Pickering v. Board. Of Educ, 391 U.S. 563 570-73, 88 S.Ct. 1731, 1735-37, 20 L.Ed.2d 811) (1968). The factors relevant in conducting this test are whether the speech creates disharmony in the workplace, impedes the speaker’s ability to perform his duties, or impairs working relationships with other employees. Shands v. City of Kennett, 993 F.2d 1337, 1344 (8th Cir.1993). First, there has been no allegation that appellee’s statements impaired discipline by superiors or harmony among co-workers within the *927Transportation Cabinet. In fact, no allegation was made that any 'of appellee’s fellow workers were even aware of his remarks, much less actually offended by them. Second, it appears that the close working relationships within the Transportation Cabinet were unaffected by appellee’s remarks since no allegation has been made that they were negatively affected. Third, there is no claim that appellee’s remarks in any way impeded his ability to perform his job. The final and only possible factor implicated in the instant case is whether the remarks interfered “with the regular operation of the enterprise.” Once again, I believe a review of the record demonstrates insufficient evidence to sustain such a charge.
While the Commonwealth is not required to wait until chaos erupts and provide concrete proof of the negative impact of appel-lee’s statements, more than mere speculation on their part is required to demonstrate the real possibility of injury. In this case, the only claim of injury is that the “allegations by Inspector Whitley affected the credibility and performance of his state agency and those statements would certainly not promote efficient public service or public trust within the Commonwealth. In this case, the statements made by Inspector Whitley were alleged to have impaired the administration of the very public service in which he is engaged .” While deference is certainly due to a public agency in making a determination of whether injury is likely to result due to certain remarks, this deference is not without discretion. Connick v. Myers, 461 U.S. 138, 152, 103 S.Ct. 1684, 1693, 75 L.Ed.2d 708 (1983). An employer must articulate the reasons for the judgment such that a court may evaluate it, deferentially or otherwise.
The Commonwealth has failed to offer even the most minimal level of detail with regard to what damage they are speculating occurred due to Whitley’s remarks. In what way was the “credibility and performance” of the Transportation Cabinet affected? How did his statements impair “the administration of the very public service in which he was engaged”? Actual proof is not necessarily required, but more specific speculation would be beneficial, and indeed required, to make such a finding.
It is permissible to fire a public employee for speaking on a matter of public concern if the employer had a reasonable basis for predicting that the speech would disrupt its operations. Jeffries v. Harleston, 52 F.3d 9 (2d Cir.1995). However, the public employer “cannot rely on purely speculative allegations that certain statements caused or will cause disruption to justify the regulation of employee speech.” Wulf v. City of Wichita, 883 F.2d 842, 862 (10th Cir.1989). Furthermore, the government’s concerns about the impact of speech must be reasonable and formed in good faith. Waters v. Churchill, 511 U.S. 661, 114 S.Ct. 1878, 128 L.Ed.2d 686 (1994); Gardetto v. Mason, 100. F.3d 803, 815-16 (10th Cir.1996).
Furthermore, “actual, material and substantial disruption must be demonstrated.” Roth v. Veteran’s Administration, 856 F.2d 1401 1407 (9th Cir.1988); see also Allen v. Scribner, 812 F.2d 426, 432 (9th Cir.1987) (disruption must be “real, [and] not imagined.”) (quoting McKinley v. City of Eloy, 705 F.2d 1110, 1115 (9th Cir.1983). Mere allegations of interference with a working relationship cannot “serve as a pretext for stifling legitimate speech or penalizing public employees for expressing unpopular views .” McKinley, 705 F.2d at 1115; see also Allen, 812 F.2d at 432.
The Commonwealth also states that “[closing [sic] working relationships between governmental agencies, especially in law enforcement, are essential to fulfill the public responsibilities of health, safety and welfare to [sic] the citizens of the Commonwealth of Kentucky.” While this is certainly a valid point, it has no relevance to the case at hand. Governmental agencies are permitted to discipline employees for disruptions caused within their own organizations, not disruptions caused in an organization in which they do not work. Rankin v. McPherson, 483 U.S. 378, 388, 107 S.Ct. 2891, 2899, 97 L.Ed.2d 315 (1987). Similarly, the fact that a governmental employee’s remarks may lead to tension between two organizations is not a valid reason to permit the muzzling of an employee’s first amendment right to speak. *928In the instant ease, the allegation is that appellee’s remarks impaired the relationship between the Transportation Cabinet and Lexington Police Department, but there is simply no evidence to support that bare allegation.
II. ORGANIZATION TO WHICH INJURY MUST OCCUR.
The majority opinion states that there is a “strong state interest in the efficient and effective operation of the Transportation Cabinet.” Slip Op. at 10. I fully agree with this statement. The Commonwealth has a strong interest in the efficient and effective functioning of all of its operations. However, under Pickering, Connick and Rankin the focus is on the effect of the employee’s remarks on the functioning of his own department, not other government departments.
In the instant case, there is no allegation that appellee’s statements in any way impaired the functioning of the Transportation Cabinet. The allegation is that the relationship between the Transportation Cabinet, a state level agency, and the Lexington Police Department, a local entity, was disrupted by appellee’s comments. The majority opinion seeks to expand the Pickering-Connick-Rankin test to encompass not just impairment of an agency’s internal workings, but its external operations as well. I do not agree with this broad amplification of the law.
The Commonwealth cites Hughes v. Whitmer, 714 F.2d 1407 (8th Cir.1983) cert. denied 465 U.S. 1023, 104 S.Ct. 1275, 79 L.Ed.2d 680 (1984), for support that disruptions caused by protective speech are not immunized by the First Amendment. Id. at 1419. While Hughes is instructive, there is a important difference between it and the instant case. In Hughes the disruption was caused within the Missouri State Patrol. The Commonwealth is not alleging any disruption within the Transportation Cabinet. Accordingly, Hughes does not apply.
Under the rule as outlined by the majority, any governmental employee can be disciplined for making remarks critical of any local, county, state or federal organization which has a “relationship” with his agency, without defining what type of relationship is required, because of an allegation that the remarks may create tension in that relationship. Surely this is not what the majority intends.
III. BALANCING OF STATE INTERESTS VERSUS FREE SPEECH.
To properly perform the balancing test, it is necessary not only to discern whether a state interest exists, but to then compare this interest with that of the individual’s interest ■ in free speech. With all due respect to the majority, I do not believe that their analysis in this area is adequate.
The nature of the government’s burden to show disruption varies with the content of the speech. Connick v. Myers, 461 U.S. 138, 150, 103 S.Ct. 1684, 1692, 75 L.Ed.2d 708 (1983). The more tightly the First Amendment embraces the speech, the more vigorous the showing must be. Id. 461 U.S. at 150-52, 103 S.Ct. at 1692-93, 75 L.Ed.2d at 708. (“We caution that a stronger showing may be necessary if the employee’s speech more substantially involved matters of public concern.”); Roth v. Veteran’s Administration, 856 F.2d 1401, 1407 (9th Cir.1988); Allen v. Scribner, 812 F.2d 426, 432 (9th Cir.1987); see also Bernasconi v. Tempe Elementary Sch. Dist. No. 3, 548 F.2d 857, 862 (9th Cir.1977) (“[T]he plaintiffs right tc> speak ought to be protected in consonance with the first amendment’s primary concerns.”) (quotation omitted).
In this particular case, as acknowledged by the majority, appellee’s speech unquestionably involved matters of grave public concern. Accordingly, the burden borne by the Commonwealth in demonstrating the predominance of its interest is the highest one. I do not believe it has sustained its burden. Accordingly, I would affirm the Court of Appeals.
The potential for mischief created by the majority opinion is boundless because of its broad sweep. Under the rule announced by the majority, any employee of one governmental entity, local or statewide, can be disciplined for a negative comment which the *929Commonwealth asserts will create “dissension” with another governmental body, be it local, state or federal. Since the majority has declined to explain precisely how “close” a relationship is required between two governmental bodies, public employees must now assume that any relationship is sufficient to support their possible termination for critical speech. This is a difficult ease, but that is no reason to lend support to the old saying that difficult cases make bad law. I think that with this opinion the majority is making very bad law and this Court will be haunted by the breadth of this decision as we see the power to muzzle government employees used in an increasingly expansive manner.
STUMBO, J., joins in this dissenting opinion.

. I assume that the Transportation Cabinet has a "relationship” with virtually every local, state and federal agency which operates in Kentucky. Based on the majority opinion, any employee who expresses a negative view of the activities of another agency with which a "relationship” exists, can be disciplined for that criticism. This broad interpretation unnecessarily chills free speech.